           Case 1:21-cv-03565-LTS Document 6 Filed 08/02/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AZZEDINE BELMADANI,
                           Plaintiff,
                                                                     1:21-CV-3565 (LTS)
                    -against-
                                                                   ORDER OF DISMISSAL
HECTOR SALAZAR,
                           Defendant.


LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff Azzedine Belmadani, of Jersey City, New Jersey, filed this pro se action

invoking the Court’s diversity jurisdiction. He sues Hector Salazar, of New York City, New

York, and seeks unspecified relief.

       By order dated July 28, 2021, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (“IFP”). For the reasons set forth below, the Court

dismisses this action for lack of subject matter jurisdiction, but grants Plaintiff 30 days’ leave to

replead his claims in an amended complaint.

                                    STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
             Case 1:21-cv-03565-LTS Document 6 Filed 08/02/21 Page 2 of 4




F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in

original).

                                          BACKGROUND

        Plaintiff alleges the following: On February 26, 2021, at Chelsea Piers in New York,

New York, Plaintiff “played class gymnastique adult [sic].” (ECF 2, at 5.) Hector Salazar, a

gymnastics coach, caused “worms [to be put into Plaintiff’s] eyes and in [his] body.” (Id.)

Plaintiff has “worms in [his] eyes, in [his] fac[e], [and] in [his] body.” (Id. at 6.) Plaintiff went to

a hospital in Jersey City for treatment. He has “too much p[a]in in [his] eyes” caused by worms.

(Id.)

                                            DISCUSSION

        The subject matter jurisdiction of the federal district courts is limited and is set forth

generally in 28 U.S.C. §§ 1331 and 1332. Under these statutes, a federal district court’s

jurisdiction is available only when a “federal question” is presented or, when a plaintiff asserts

claims under state law under the Court’s diversity jurisdiction, when the plaintiff and the

defendant are citizens of different states and the amount in controversy exceeds the sum or value

of $75,000.

        “‘[I]t is common ground that in our federal system of limited jurisdiction any party or the

court sua sponte, at any stage of the proceedings, may raise the question of whether the court has

subject matter jurisdiction.’” United Food & Commercial Workers Union, Local 919, AFL-CIO v.

CenterMark Prop. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting Manway

Constr. Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983)); see

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”); Ruhrgas AG v. Marathon Oil Co., 526 U.S.




                                                   2
            Case 1:21-cv-03565-LTS Document 6 Filed 08/02/21 Page 3 of 4




574, 583 (1999) (“[S]ubject-matter delineations must be policed by the courts on their own

initiative.”).

        To establish the Court’s diversity jurisdiction, a plaintiff must first show that he and the

defendant are citizens of different states. See 28 U.S.C. § 1332(a)(1); Wis. Dep’t of Corr. v.

Schacht, 524 U.S. 381, 388 (1998) (“A case falls within the federal district court’s ‘original’

diversity ‘jurisdiction’ only if diversity of citizenship among the parties is complete, i.e., only if

there is no plaintiff and no defendant who are citizens of the same State.”). For diversity

purposes, an individual is a citizen of the State where he is domiciled, which is defined as the

place where he “has his true fixed home . . . and to which, whenever he is absent, he has the

intention of returning.” Palazzo ex rel. Delmage v. Corio, 232 F.3d 38, 42 (2d Cir. 2000) (internal

quotation marks and citation omitted). An individual “has but one domicile.” Id.

        There is a second component to diversity jurisdiction − the amount in controversy must

be in excess of the sum or value of $75,000. See § 1332(a). The sum claimed by a plaintiff will

control if it is made in good faith. See St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S.

283, 288 (1938). The Court can dismiss a complaint for failing to plead that the amount in

controversy exceeds the sum or value of $75,000, but only if there is “a legal certainty from the

complaint that the plaintiff cannot recover sufficient damages to invoke [diversity] jurisdiction.”

Zacharia v. Harbor Island Spa, Inc., 684 F.2d 199, 202 (2d Cir. 1982); see Ochoa v. Interbrew

Am., Inc., 999 F.2d 626, 629 (2d Cir. 1993) (“[I]n determining whether a challenged

jurisdictional amount has been met, district courts are permitted only to assess the allegations in

a complaint and not the validity of any asserted defenses.”).

        Plaintiff alleges that he is a citizen of New Jersey and that Salazar is a citizen of New

York. Thus, the parties are diverse. But Plaintiff alleges insufficient facts to show that his claims




                                                   3
           Case 1:21-cv-03565-LTS Document 6 Filed 08/02/21 Page 4 of 4




satisfy the jurisdictional amount for a diversity action – an amount in excess of the sum or value

of $75,000. Thus, the Court lacks diversity jurisdiction to consider this action. In light of

Plaintiff’s pro se status, however, the Court grants Plaintiff leave to amend his complaint to

allege facts showing that the Court has diversity jurisdiction to consider this action.

                                          CONCLUSION

       The Court dismisses this action for lack of subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). But the Court grants Plaintiff 30 days’ leave to file an amended complaint in which he

alleges facts showing that the Court has diversity jurisdiction to consider this action.

       If Plaintiff fails to comply with this order within the time allowed, the Court will enter

judgment dismissing this action for lack of subject matter jurisdiction. See id.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    August 2, 2021
           New York, New York

                                                         /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                           Chief United States District Judge




                                                  4
